Title: John Adams to John Quincy Adams, 12 February 1781
From: Adams, John
To: Adams, John Quincy


     
      My dear Son
      
       Feb 12. 1781
      
     
     I received to day, your Favour of 11.
     You may purchase L’Art Dramatique, alone if you please. But I know nothing of the Dramatick Character of Mercier. He is not very famous, as I remember, and therefore, I think it is Scarcely worth while to go to the Expence of all his Works.
     I shall make you a present of Some Volumes of Pope soon.—I have seen a Terence, in three Volumes, with the Latin on one Side, and a French Translation on the other. Should you be fond of having it?
     Terence is remarkable, for good Morals, good Taste and good Latin—his Language has a Simplicity and an elegance, that makes him proper to be accurately studied, as A Model. But perhaps your Master would not choose you should have a Translation.
     These great Masters of Antiquity, you must sooner or later, be able to judge of critically. But you must never imitate them. Study nature, and write accordingly, and you will resemble them. But it is nature not the Ancients that you are to imitate and Copy. But I must stop. I wish I had nothing to interrupt me, from indulging this familiar Way of Writing to you.
     
      Your affectionate Father,
      John Adams
     
    